***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
           JARED CHARLES v. COMMISSIONER
                  OF CORRECTION
                     (AC 43643)
                    Elgo, Alexander and DiPentima, Js.

                                   Syllabus

The petitioner, who had been convicted of various crimes in connection
    with the shooting death of the victim, sought a writ of habeas corpus,
    claiming ineffective assistance of his trial counsel, H. He claimed that
    H failed to investigate the viability of self-defense as a defense strategy
    and that he was ineffective for failing to assert a claim of self-defense
    at trial. The habeas court denied each of the petitioner’s claims of
    ineffective assistance, and the petitioner appealed to this court claiming
    that the habeas court improperly concluded that he failed to prove his
    claims. Held:
1. The petitioner could not prevail on his claim of ineffective assistance of
    counsel, the habeas court properly having determined that he failed to
    demonstrate that it was objectively unreasonable for his trial counsel
    to pursue a defense of third-party culpability instead of self-defense:
    after examining all of the evidence, H determined that a theory of third-
    party culpability was the strongest defense, concluded that the facts in
    the petitioner’s signed statement were not consistent with self-defense,
    and testified at the habeas trial that he could not recall whether or not
    the petitioner had informed him that he had possessed a gun during the
    altercation with the victim, and the habeas court had the sole ability to
    determine the credibility of the petitioner’s testimony that he did in fact
    inform H of that information; moreover, the petitioner failed to produce
    evidence at the habeas trial that would have overcome the presumption
    that H’s decision to pursue a defense of third-party culpability, rather
    than self-defense, was sound trial strategy in that neither his signed
    statement to the police nor his testimony at his criminal trial included
    facts that his counsel considered essential to a claim of self-defense, in
    that he did not admit to having a gun nor did he indicate that he feared
    for his life.
2. The habeas court’s findings that H was unaware that the petitioner had
    a gun and had fired it in self-defense and that the petitioner admitted
    that he never informed H that he had a gun and shot it in self-defense
    were clearly erroneous, but amounted to harmless error, as there was
    ample evidence in the record to support the court’s conclusion that H
    was not deficient in his investigation or in failing to raise a self-defense
    claim at trial: despite those erroneous findings, it did not undermine
    appellate confidence in the court’s fact-finding process, as the petitioner
    failed to prove that he had informed H that he had a gun at the time
    of the shooting; moreover, even if the petitioner had informed H that
    he possessed a gun during the altercation, it would still have been
    reasonable for H to forgo further investigation into self-defense when
    examining all of the evidence, as the petitioner’s signed statement did not
    include essential components of a self-defense claim, and the petitioner’s
    counsel believed he could effectively undermine the state’s case by
    attacking the credibility of its key witnesses at trial.
            Argued April 20—officially released August 3, 2021

                             Procedural History

  Petition for a writ of habeas corpus, brought to the
Superior Court in the judicial district of Tolland, where
the court, Newson, J., rendered judgment denying the
petition; thereafter, the court granted the petition for
certification to appeal, and the petitioner appealed to
this court. Affirmed.
  Kara E. Moreau, with whom was Richard A. Reeve,
for the appellant (petitioner).
   Mitchell S. Brody, senior assistant state’s attorney,
with whom, on the brief, were Sharmese L. Walcott,
state’s attorney, and Tamara Grosso, assistant state’s
attorney, for the appellee (respondent).
                          Opinion

   ALEXANDER, J. The petitioner, Jared Charles,
appeals from the judgment of the habeas court denying
his petition for a writ of habeas corpus. On appeal, the
petitioner claims that the court improperly concluded
that he failed to prove ineffective assistance of counsel.
The petitioner argues that his trial counsel was ineffec-
tive by failing to investigate and to assert a claim of
self-defense and that the habeas court made clearly
erroneous factual findings in its memorandum of deci-
sion. We affirm the judgment of the habeas court.
   This court set forth the following facts in the petition-
er’s direct appeal. ‘‘In the late afternoon of September
25, 2004, the victim, Dennis Faniel, and his cousin, [Jay-
quan], were riding bicycles in a residential area on Deer-
field Avenue in Hartford. The [petitioner], who was
close friends with the victim, was driving in the area,
and the victim signaled for him to stop. The [petitioner]
parked his car a short distance from where the victim
and [Jayquan] were then standing and exited his vehicle.
While [Jayquan] remained with the bicycles at the end
of a driveway, the [petitioner] and the victim began
talking and walked up that driveway, toward the rear
of a house. The victim demanded a cellular telephone
that the victim’s brother, then incarcerated, had
entrusted to the [petitioner]. The victim’s brother had
instructed the [petitioner] to keep it away from the
victim. The cellular telephone was valuable because it
was used in the illegal drug business and contained the
contact numbers of numerous customers. When the
[petitioner] refused to give it to the victim, the two men
began arguing, and the victim made a fist with his right
hand as if preparing to hit the [petitioner]. At that point,
[Jayquan] moved away from the bicycles. The [peti-
tioner] fired one gunshot, and the victim was hit in the
abdomen with a bullet from a nine millimeter semiauto-
matic firearm. He later died from his injuries.
  ‘‘The [petitioner] fled the scene with a silver gun in
his hand. [Jayquan] ran to the victim, who had fallen
to the ground on his knees, and took the victim’s .38
caliber revolver from him. He chased the [petitioner]
and fired five gunshots at him. After he failed to hit the
[petitioner], [Jayquan] threw the revolver in a trash can
behind one of the neighborhood houses and went home.
The [petitioner], while being pursued by [Jayquan],
caught his gray shirt on a fence as he jumped over the
fence. He managed to slide out of the shirt and left it
behind. The police later retrieved the .38 caliber
revolver, the gray shirt with cocaine in one of its pockets
and a cellular telephone within the area traveled by
[Jayquan] and the [petitioner]. The police did not find
a nine millimeter weapon.
  ‘‘During the investigation, the police interviewed a
witness to the incident. Natasha Walker, a former girl-
friend of the victim, was standing outside of her grandfa-
ther’s house on Deerfield Avenue when she saw the
victim and [Jayquan] riding up the street on their bicy-
cles. She also saw the [petitioner], wearing a gray shirt,
approach them when they left their bicycles at the end
of the driveway. Because the [petitioner] and the victim
walked to the rear of the yard, she did not see the
shooting but she did hear the gunshot. She stated that
[Jayquan] was still at the end of the driveway with the
bicycles when the gun was fired. She then saw the
[petitioner] run from behind the house with a gun in
his right hand, and she heard an additional four or five
gunshots shortly after the [petitioner] and [Jayquan]
fled the scene.’’ State v. Charles, 134 Conn. App. 242,
244–45, 39 A.3d 750, cert. denied, 304 Conn. 930, 42
A.3d 392 (2012).
   The petitioner was convicted of murder in violation
of General Statutes § 53a-54a, carrying a pistol without
a permit in violation of General Statutes (Supp. 2004)
§ 29-35, criminal possession of a pistol in violation of
General Statutes (Supp. 2004) § 53a-217c, and posses-
sion of narcotics in violation of General Statutes (Rev.
to 2003) § 21a-279 (a). Id., 243–44. This court affirmed
the judgment of conviction rendered by the trial court.
Id., 252.
   On March 8, 2013, the self-represented petitioner filed
a petition for a writ of habeas corpus. On April 1, 2019,
with the assistance of counsel, the petitioner filed an
amended petition containing two counts. In the first
count, the petitioner alleged ineffective assistance of
criminal trial counsel, Walter Hussey, for failing to
investigate the viability of self-defense as a defense
strategy. In the second count, the petitioner alleged that
Hussey was ineffective for failing to assert a claim of
self-defense at trial.
   A trial on the habeas petition was held on May 23
and 30, 2019. On September 25, 2019, the habeas court
issued a memorandum of decision denying each of the
petitioner’s claims of ineffective assistance of counsel.
The court concluded that the petitioner had failed to
establish that Hussey’s performance was deficient and
therefore did not address the issue of prejudice. See,
e.g., Strickland v. Washington, 466 U.S. 668, 687, 104
S. Ct. 2052, 80 L. Ed. 2d 674 (1984). The court determined
that Hussey had fully investigated the petitioner’s case
prior to trial. The court found that there was no reason-
able basis for Hussey to pursue a self-defense claim and
that it was not ‘‘objectively unreasonable’’ for Hussey
to focus on the defense of third-party culpability instead
of a self-defense claim. Thereafter, the petitioner filed
a petition for certification to appeal from the judgment
denying his petition for a writ of habeas corpus. The
habeas court granted the petition for certification to
appeal. This appeal followed. Additional facts will be
set forth as necessary.
   On appeal, the petitioner claims that Hussey provided
ineffective assistance of counsel by failing to investigate
and to assert a claim of self-defense. The respondent,
the Commissioner of Correction, counters that the
habeas court properly concluded that the petitioner
failed to establish his claims of ineffective assistance
of criminal trial counsel. We agree with the respondent.
   We first set forth the legal principles applicable to
the petitioner’s appeal. ‘‘Our standard of review of a
habeas court’s judgment on ineffective assistance of
counsel claims is well settled. The habeas court is
afforded broad discretion in making its factual findings,
and those findings will not be disturbed unless they are
clearly erroneous. . . . The application of the habeas
court’s factual findings to the pertinent legal standard,
however, presents a mixed question of law and fact,
which is subject to plenary review. . . . Therefore, our
review of whether the facts as found by the habeas court
constituted a violation of the petitioner’s constitutional
right to effective assistance of counsel is plenary.’’
(Internal quotation marks omitted.) Kellman v. Com-
missioner of Correction, 178 Conn. App. 63, 68, 174
A.3d 206 (2017).
   A criminal defendant is entitled to effective assis-
tance of counsel under both the United States constitu-
tion and the Connecticut constitution. Gaines v. Com-
missioner of Correction, 306 Conn. 664, 677–78, 51 A.3d
948 (2012). ‘‘To succeed on a claim of ineffective assis-
tance of counsel, a habeas petitioner must satisfy the
two-pronged test articulated in Strickland v. Washing-
ton, [supra, 466 U.S. 687]. Strickland requires that a
petitioner satisfy both a performance prong and a preju-
dice prong. To satisfy the performance prong, a claim-
ant must demonstrate that counsel made errors so seri-
ous that counsel was not functioning as the counsel
guaranteed . . . by the [s]ixth [a]mendment. . . . To
satisfy the prejudice prong, a claimant must demon-
strate that there is a reasonable probability that, but
for counsel’s unprofessional errors, the result of the
proceeding would have been different. . . . Although
a petitioner can succeed only if he satisfies both prongs,
a reviewing court can find against the petitioner on
either ground.’’ (Internal quotation marks omitted.)
Davis v. Commissioner of Correction, 198 Conn. App.
345, 352–53, 233 A.3d 1106, cert. denied, 335 Conn. 948,
238 A.3d 18 (2020).
  ‘‘In any case presenting an ineffectiveness claim, the
performance inquiry must be whether counsel’s assis-
tance was reasonable considering all the circum-
stances. Prevailing norms of practice as reflected in
American Bar Association standards and the like . . .
are guides to determining what is reasonable . . . .
Nevertheless, [j]udicial scrutiny of counsel’s perfor-
mance must be highly deferential. It is all too tempting
for a defendant to second-guess counsel’s assistance
after conviction or adverse sentence, and it is all too
easy for a court, examining counsel’s defense after it
has proved unsuccessful, to conclude that a particular
act or omission of counsel was unreasonable. . . . A
fair assessment of attorney performance requires that
every effort be made to eliminate the distorting effects
of hindsight, to reconstruct the circumstances of coun-
sel’s challenged conduct, and to evaluate the conduct
from counsel’s perspective at the time. Because of the
difficulties inherent in making the evaluation, a court
must indulge a strong presumption that counsel’s con-
duct falls within the wide range of reasonable profes-
sional assistance; that is, the [petitioner] must over-
come the presumption that, under the circumstances,
the challenged action might be considered sound trial
strategy. . . .
   ‘‘Thus, a court deciding an actual ineffectiveness
claim must judge the reasonableness of counsel’s chal-
lenged conduct on the facts of the particular case,
viewed as of the time of counsel’s conduct. . . . At the
same time, the court should recognize that counsel is
strongly presumed to have rendered adequate assis-
tance and made all significant decisions in the exercise
of reasonable professional judgment.’’ (Citation omit-
ted; internal quotation marks omitted.) Gaines v. Com-
missioner of Correction, supra, 306 Conn. 679–80.
                             I
  The petitioner first claims that the court improperly
concluded that he failed to prove that Hussey rendered
ineffective assistance by failing to investigate a claim
of self-defense. Specifically, the petitioner argues that
Hussey had a duty to investigate a claim of self-defense
based on the circumstances of his case and that the
court improperly determined that this duty to investi-
gate exists only when an attorney is informed of a claim
of self-defense by the client.
   The following additional facts are relevant to those
claims. The petitioner, Hussey, and Brian Carlow, the
petitioner’s expert witness, testified at the habeas trial.
Hussey explained that when retained by a criminal
defendant, his approach was to get the discovery, share
it with his client, and begin to develop a defense theory.
During his investigation of the petitioner’s case prior
to trial, Hussey evaluated the evidence provided during
discovery, went to the scene of the crime ‘‘many times’’
and reviewed the discovery material with the petitioner.
Hussey testified that he believed the petitioner’s written
statement to the police to be true, which did indicate
that the victim had a gun. Hussey explained, however,
that other parts of this statement were inconsistent with
a claim of self-defense because the petitioner never said
that he had possessed a gun or that he feared for his
life, and ‘‘those are big bricks that were missing’’ for a
claim of self-defense.1 Further, Hussey stated that he
believed the petitioner’s written statement to the police
constituted the truth, and that, ‘‘[a]s I sit here today, I
still believe him.’’
   In light of the petitioner’s statement to the police, in
addition to the evidence received through discovery,
Hussey pursued a defense of third-party culpability,
claiming that Jayquan, who was present at the time of
the shooting, had accidentally shot the victim. Hussey
testified that he believed the state’s key witnesses, Jay-
quan and Walker, had ‘‘baggage’’ and that he could
undermine their credibility at trial. Hussey explained
that Jayquan ‘‘was one of the worst witnesses I’ve ever
seen.’’ Hussey’s goal in undermining the credibility of
the state’s witnesses was to show that Jayquan’s and
Walker’s versions of events were not true, and that
Jayquan could have been the shooter, thereby creating
reasonable doubt. Further, Jayquan stated in his signed
statement that, after the victim had been shot, he had
used the victim’s gun to shoot at the petitioner as he
was running away. Hussey was unable to locate his
notes from the petitioner’s case prior to the habeas
trial. He could not recall whether he was told by the
petitioner that the petitioner was armed with a gun
during the confrontation with the victim. Hussey also
could not recall talking to the petitioner about self-
defense. He further explained, ‘‘[t]hat’s not to say it
didn’t happen. It’s not to say it happened. I just simply
don’t recall that.’’
  At his criminal trial, the petitioner testified in a man-
ner consistent with his signed statement, maintaining
that he did not have a gun during the altercation with
the victim and that he had not been the shooter. The
petitioner further testified that he suspected Jayquan
did have a gun.
    At the habeas trial, the petitioner testified that he
‘‘[a]bsolutely’’ told Hussey that he possessed a nine
millimeter firearm during the confrontation with the
victim. He said he told Hussey: ‘‘[I] had a gun; and so
I used it.’’ The petitioner further stated that the victim
was ‘‘very impulsive’’ and ‘‘very wild’’ and when the
victim pulled a gun on him, he felt ‘‘cornered in’’ and
‘‘like my life was threatened.’’ The petitioner stated
that he had disclosed all of this information to Hussey.
Further, the petitioner testified that his written state-
ment to the police ‘‘wasn’t completely true’’ and that
he had told Hussey that some parts of the statement
were not completely accurate. In addition, the peti-
tioner stated that after receiving discovery in the case,
he and Hussey discussed the defense of third-party cul-
pability, and the petitioner did not question that
defense. The petitioner further explained that after the
conversation in which they discussed the theory of
third-party culpability, he and Hussey did not discuss
a claim of self-defense. When discussing what the peti-
tioner’s testimony would be at his criminal trial, the
petitioner said Hussey told him to ‘‘repeat what I said
in my statement.’’
   Attorney Carlow testified as the petitioner’s expert
witness, and stated that, in his opinion, Hussey had not
assessed the strengths and weaknesses of each poten-
tial defense in the petitioner’s case. He testified that it
is important for counsel to investigate, to elicit informa-
tion from the client, and to develop a defense theory
of the case. In Carlow’s opinion, the evidence in the
petitioner’s case supported a claim of self-defense, and
the petitioner’s signed statement did not foreclose a
self-defense claim. Carlow agreed that reasonably effec-
tive counsel can premise a theory of defense on
attacking the credibility of state witnesses and that, in
some cases, that would be ‘‘the best way to approach
[the] situation.’’ Carlow opined that a defense theory
premised on attacking the credibility of state witnesses
in the petitioner’s case was ‘‘problematic’’ because,
although Jayquan ‘‘had a lot of baggage that [counsel]
could clearly utilize,’’ Walker did not.
   The habeas court concluded that the petitioner failed
to establish that Hussey rendered deficient perfor-
mance, and found that it was not objectively unreason-
able for Hussey to focus on the defense of third-party
culpability instead of self-defense. The court stated that
‘‘[g]enerally, an attorney is entitled to rely on the infor-
mation provided by their client in formulating a theory
of defense . . . .’’ The court determined that Hussey
had fully investigated the petitioner’s case prior to trial
and that, after the investigation, Hussey did not believe
that a self-defense claim existed.
                             A
   The petitioner first argues that the court improperly
concluded that Hussey rendered adequate performance
in his investigation of the petitioner’s case. The follow-
ing legal principles are relevant to our resolution of this
issue. ‘‘Inasmuch as [c]onstitutionally adequate assis-
tance of counsel includes competent pretrial investiga-
tion . . . [e]ffective assistance of counsel imposes an
obligation [on] the attorney to investigate all sur-
rounding circumstances of the case and to explore all
avenues that may potentially lead to facts relevant to
the defense of the case. . . . Nevertheless, strategic
choices made after thorough investigation of law and
facts relevant to plausible options are virtually unchal-
lengeable; [but] strategic choices made after less than
complete investigation are reasonable precisely to the
extent that reasonable professional judgments support
the limitations on investigation. In other words, counsel
has a duty to make reasonable investigations or to make
a reasonable decision that makes particular investiga-
tions unnecessary. In any ineffectiveness case, a partic-
ular decision not to investigate must be directly
assessed for reasonableness in all the circumstances,
applying a heavy measure of deference to counsel’s
judgments.’’ (Citations omitted; internal quotation
marks omitted.) Gaines v. Commissioner of Correc-
tion, supra, 306 Conn. 680.
   Although ‘‘[i]t is the duty of the [defense] lawyer to
conduct a prompt investigation of the circumstances
of the case and to explore all avenues leading to facts
relevant to the merits of the case . . . the duty to inves-
tigate does not force defense lawyers to scour the globe
on the off chance something will turn up; reasonably
diligent counsel may draw a line when they have good
reason to think further investigation would be a waste.’’
(Citations omitted; internal quotation marks omitted.)
Skakel v. Commissioner of Correction, 329 Conn. 1, 33,
188 A.3d 1 (2018), cert. denied,       U.S.    , 139 S. Ct.
788, 202 L. Ed. 2d 569 (2019). ‘‘The reasonableness of
counsel’s actions may be determined or substantially
influenced by the [defendant’s] own statements or
actions. Counsel’s actions are usually based, quite prop-
erly, on informed strategic choices made by the [defen-
dant] and on information supplied by the [defendant]. In
particular, what investigation decisions are reasonable
depends critically on such information. For example,
when the facts that support a certain potential line of
defense are generally known to counsel because of what
the defendant has said, the need for further investiga-
tion may be considerably diminished or eliminated alto-
gether. And when a defendant has given counsel reason
to believe that pursuing certain investigations would
be fruitless or even harmful, counsel’s failure to pursue
those investigations may not later be challenged as
unreasonable.’’ (Emphasis added; internal quotation
marks omitted.) Gaines v. Commissioner of Correc-
tion, supra, 306 Conn. 681.
   In circumstances similar to the present case, this
court has held that failure to investigate a claim of self-
defense does not constitute ineffective assistance of
counsel. In McClam v. Commissioner of Correction,
98 Conn. App. 432, 435, 909 A.2d 72 (2006), cert. denied,
281 Conn. 907, 916 A.2d 49 (2007), the petitioner
asserted a claim of ineffective assistance of counsel,
alleging, inter alia, that his trial counsel had failed to
raise a self-defense claim. This court affirmed the deter-
mination of the habeas court that it was not unreason-
able for trial counsel to decide not to assert a claim of
self-defense because the petitioner had denied being
the shooter to trial counsel and maintained this position
in his testimony during his criminal trial. Id., 437.
   In State v. Silva, 65 Conn. App. 234, 254–55, 783 A.2d
7, cert. denied, 258 Conn. 929, 783 A.2d 1031 (2001),2
the defendant argued, inter alia, that his trial counsel
was ineffective by failing to investigate and to pursue
a defense of self-defense. This court agreed with the
habeas court’s conclusion that it was reasonable for
defense counsel not to pursue a theory of self-defense
because the defendant had insisted that he was not the
shooter. Id., 259–60.
   The facts of the present case are similar to those in
McClam and Silva. After examining all of the evidence,
Hussey determined that a theory of third-party culpabil-
ity was the strongest defense. In reviewing the petition-
er’s signed statement to the police, Hussey concluded
that the facts in this statement were not consistent with
self-defense because the petitioner did not state that
he had a gun or that he had feared for his life, both of
which are essential components for a claim of self-
defense. See General Statutes § 53a-19. ‘‘[W]hen a defen-
dant has given counsel reason to believe that pursuing
certain investigations would be fruitless or even harm-
ful, counsel’s failure to pursue those investigations may
not later be challenged as unreasonable.’’ (Internal quo-
tation marks omitted.) Gaines v. Commissioner of Cor-
rection, supra, 306 Conn. 681. Further, Hussey testified
at the habeas trial that he could not recall whether or
not the petitioner had informed him he had possessed
a gun during the altercation, and the habeas court had
the sole ability to determine the credibility of the peti-
tioner’s testimony that he did in fact inform Hussey of
this information. ‘‘The habeas judge, as the trier of facts,
is the sole arbiter of the credibility of witnesses and
the weight to be given to their testimony.’’ (Internal
quotation marks omitted.) Gonzalez v. Commissioner
of Correction, 145 Conn. App. 16, 21, 75 A.3d 705, cert.
denied, 310 Conn. 932, 78 A.3d 858 (2013).
   In his brief, the petitioner contends that the habeas
court’s ruling was premised on an assumption that self-
defense needs to be investigated by counsel only if a
client tells his lawyer a story that is consistent with
self-defense. We disagree. The court determined that
Hussey had fully investigated the petitioner’s case and,
after investigation, concluded that self-defense was not
a viable defense theory. The court found that, after such
investigation, Hussey determined that in light of the
evidence and his belief that Jayquan lacked credibility,
a defense of third-party culpability implicating Jayquan
was the petitioner’s best defense. We conclude that the
court properly determined that Hussey’s investigation
had been reasonable.
                             B
   The petitioner next claims that the habeas court
improperly determined that Hussey was not deficient
by failing to assert a claim of self-defense at his criminal
trial. We do not agree.
  The following legal principles are relevant to our
resolution of this issue. ‘‘[A]s a general rule, a habeas
petitioner will be able to demonstrate that trial coun-
sel’s decisions were objectively unreasonable only if
there [was] no . . . tactical justification for the course
taken.’’ (Internal quotation marks omitted.) Johnson v.
Commissioner of Correction, 166 Conn. App. 95, 140,
140 A.3d 1087 (2016), aff’d, 330 Conn. 520, 198 A.3d 52
(2019). ‘‘It is axiomatic that decisions of trial strategy
and tactics rest with the attorney. . . . [A] court must
indulge a strong presumption that counsel’s conduct
falls within the wide range of reasonable professional
assistance; that is, the defendant must overcome the
presumption that, under the circumstances, the chal-
lenged action might be considered sound trial strategy.’’
(Citations omitted; internal quotation marks omitted.)
Meletrich v. Commissioner of Correction, 332 Conn.
615, 627, 212 A.3d 678 (2019). ‘‘[T]here are countless
ways to provide effective assistance in any given case.
Even the best criminal defense attorneys would not
defend a particular client in the same way. . . . [A]
reviewing court is required not simply to give [the trial
attorney] the benefit of the doubt . . . but to affirma-
tively entertain the range of possible reasons . . .
counsel may have had for proceeding as [he] did . . . .’’
(Internal quotation marks omitted.) Id., 637. The strong
presumption that counsel’s efforts are reasonable
applies to both counsel’s investigation and decisions
regarding what defense to pursue at trial. See Thomp-
son v. Commissioner of Correction, 131 Conn. App.
671, 698, 27 A.3d 86, cert. denied, 303 Conn. 902, 31
A.3d 1177 (2011); Veal v. Warden, 28 Conn. App. 425,
434, 611 A.2d 911, cert. denied, 224 Conn. 902, 615 A.2d
1046 (1992).
   The petitioner failed to produce evidence at the
habeas trial that would overcome the presumption that
Hussey’s decision to pursue a defense of third-party
culpability, rather than self-defense, was sound trial
strategy. As noted previously, neither the petitioner’s
signed statement to the police nor his testimony at his
criminal trial included facts that Hussey considered
essential to a claim of self-defense. Specifically, the
petitioner did not admit to having a gun nor did he
indicate that he feared for his life. The court found
that Hussey believed Jayquan lacked credibility and he
believed he could effectively undermine the credibility
of the state’s witnesses during cross-examination to
establish the third-party culpability defense.
   Although Carlow testified that, in his opinion, a claim
of self-defense was not foreclosed by the evidence in
the petitioner’s criminal trial, we note that ‘‘[e]ven the
best criminal defense attorneys would not defend a
particular client in the same way.’’ (Internal quotation
marks omitted.) Meletrich v. Commissioner of Correc-
tion, supra, 332 Conn. 637. After reviewing the evidence
with his client, Hussey determined that the best trial
strategy was a claim of third-party culpability, and,
although there may have been more than one possible
defense, our position as a reviewing court is ‘‘to affirma-
tively entertain the range of possible reasons . . .
counsel may have had for proceeding as [he] did . . . .’’
(Internal quotation marks omitted.) Id.
  On our review of the record, we conclude that the
habeas court properly determined that the petitioner
failed to demonstrate that it was objectively unreason-
able for Hussey to pursue a defense of third-party culpa-
bility instead of self-defense. Because we agree with
the habeas court that the petitioner failed to establish
the deficient performance prong, his claim of ineffective
assistance of counsel must fail. See Davis v. Commis-
sioner of Correction, supra, 198 Conn. App. 352–53.
                            II
   We next address the petitioner’s contention that the
court improperly found that (1) Hussey was unaware
that the petitioner had a gun and had fired it in self-
defense and (2) the petitioner admitted that he never
informed Hussey that he had a gun and shot it in self-
defense. In his brief, the respondent agrees that ‘‘the
habeas court erroneously credited Hussey’s purported
testimony that he was unaware that the petitioner was
armed with a gun’’ and also acknowledged that the
petitioner testified that he had informed Hussey that
he had shot the victim. Although we agree that these
factual findings were clearly erroneous, we conclude
that this error was harmless, as there was ample evi-
dence in the record to support the court’s conclusion
that Hussey was not deficient in his investigation or in
failing to raise a self-defense claim at trial.
   In its memorandum of decision, the court credited
Hussey’s testimony that he was unaware the petitioner
had a gun at the time of the shooting. Further, the court
stated that the petitioner admitted in his testimony that
‘‘he either failed to inform his attorney, or actively mis-
informed him, of facts that could have been used to
support a claim of self-defense . . . .’’
   We apply the clearly erroneous standard of review
to the habeas court’s factual findings. ‘‘[A] finding of
fact is clearly erroneous when there is no evidence in
the record to support it . . . or when although there
is evidence to support it, the reviewing court on the
entire evidence is left with the definite and firm convic-
tion that a mistake has been committed.’’ (Internal quo-
tation marks omitted.) Collins v. Commissioner of Cor-
rection, 202 Conn. App. 789, 812, 246 A.3d 1047, cert.
denied, 336 Conn. 931, 248 A.3d 1 (2021). ‘‘[T]his court
does not retry the case or evaluate the credibility of
the witnesses. . . . Rather, we must defer to the [trier
of fact’s] assessment of the credibility of the witnesses
based on its firsthand observation of their conduct,
demeanor and attitude.’’ (Internal quotation marks
omitted.) David P. v. Commissioner of Correction, 167
Conn. App. 455, 470, 143 A.3d 1158, cert. denied, 323
Conn. 921, 150 A.3d 1150 (2016).
  Although Hussey initially stated that the petitioner
never told him he had a gun or shot it in self-defense,
Hussey later clarified that he had no recollection as
to whether the petitioner had informed him that he
possessed a gun. As a result, the record does not support
the finding that Hussey recalled that he was never told
by the petitioner that he had possessed a gun. Therefore,
the habeas court’s finding that Hussey was unaware
that the petitioner had a gun at the time of the shooting
was clearly erroneous. Additionally, the petitioner testi-
fied that he had informed trial counsel that he had
possessed a gun, used the gun, and felt ‘‘cornered in.’’
As such, the court’s finding that the petitioner admitted
that he either failed to inform his attorney or actively
misinformed him of facts that could have been used to
support a claim of self-defense also was clearly errone-
ous.
   These erroneous findings do not ‘‘ ‘undermine appel-
late confidence’ ’’ in the habeas court’s fact-finding pro-
cess, and we therefore conclude the error was harmless.
Autry v. Hosey, 200 Conn. App. 795, 801, 239 A.3d 381
(2020). ‘‘[I]t is well established that a petitioner in a
habeas proceeding cannot rely on mere conjecture or
speculation to satisfy either the performance or preju-
dice prong [of Strickland] but must instead offer
demonstrable evidence in support of his claim.’’ (Inter-
nal quotation marks omitted.) Martinez v. Commis-
sioner of Correction, 147 Conn. App. 307, 315–16, 82
A.3d 666 (2013), cert. denied, 311 Conn. 917, 85 A.3d
652 (2014). At the habeas trial, Hussey testified that he
could not recall whether the petitioner told him he had
possessed a gun, and the habeas court did not credit
the petitioner’s testimony that he informed Hussey of
this fact. The court noted that the petitioner admitted
that his statements to the police and his testimony at
trial were ‘‘not entirely truthful . . . .’’ ‘‘The court, hav-
ing had a firsthand vantage point from which to observe
the petitioner testify . . . and assess the truthfulness
of his testimony, was not obligated to accept as true
the petitioner’s version of the facts . . . .’’ Adkins v.
Commissioner of Correction, 185 Conn. App. 139, 175–
76, 196 A.3d 1149, cert. denied, 330 Conn. 946, 196 A.3d
326 (2018). Thus, despite clearly erroneous factual find-
ings, the petitioner failed to prove that he had informed
Hussey that he had a gun at the time of the shooting.
Moreover, even if we assume, arguendo, that the peti-
tioner had informed trial counsel that he possessed a
gun during the altercation, it would still be reasonable
for Hussey to forgo further investigation into self-
defense when examining all of the evidence. The peti-
tioner’s signed statement did not include essential com-
ponents of a self-defense claim, and Hussey believed
he could effectively undermine the state’s case by
attacking the credibility of the state’s key witnesses at
trial. By doing so, Hussey’s goal was to create doubt
as to the reliability of Jayquan’s and Walker’s testimony,
thereby creating reasonable doubt and raising the infer-
ence that Jayquan was the shooter. There is ample evi-
dence in the record, including the petitioner’s state-
ments to the police and his testimony at the criminal
trial, to support the court’s conclusion that the peti-
tioner failed to sustain his burden of establishing his
claims of ineffective assistance.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The defense of self-defense is codified in General Statutes § 53a-19. ‘‘As
interpreted by our Supreme Court, § 53a-19 (a) provides that a person may
justifiably use deadly physical force in self-defense only if he reasonably
believes both that (1) his attacker is using or about to use deadly physical
force against him, or is inflicting or about to inflict great bodily harm, and
(2) that deadly physical force is necessary to repel such attack.’’ (Emphasis
omitted; footnote omitted; internal quotation marks omitted.) Miller v. Com-
missioner of Correction, 154 Conn. App. 78, 88–89, 105 A.3d 294 (2014),
cert. denied, 315 Conn. 920, 107 A.3d 959 (2015). In analyzing whether deadly
physical force was necessary, the jury must use a subjective-objective test.
See State v. O’Bryan, 318 Conn. 621, 632, 123 A.3d 398 (2015). Section 53a-
19 (b) (1) further provides in relevant part that ‘‘a person is not justified in
using deadly physical force upon another person if he or she knows that
he or she can avoid the necessity of using such force with complete safety
. . . by retreating . . . .’’
   2
     Silva involved the resolution of two appeals by the defendant—a direct
appeal from the judgment of conviction in the defendant’s criminal proceed-
ing and an appeal from the judgment of the habeas court reinstating the
defendant’s right to a direct appeal, but denying his request to vacate the
judgment of conviction. See State v. Silva, supra, 65 Conn. App. 236–38.